Title: To Thomas Jefferson from John R. Smith, 5 March 1801
From: Smith, John R.
To: Jefferson, Thomas



Sir
Philada. March 5th. 1801.

It being more agreeable to the feelings of Mr. Caldwell, to whom the enclosed papers relate, to present them in person than through the usual official channels, I have at his request Sir, taken the liberty of introducing his name to you.
The lapse of time & the consequent alterations produced by it in the person, would otherwise perhaps prevent your recollecting in him Sir the adopted son of the Marquis De la Fayette, under whose protection he had sometimes the honor of meeting you during your residence in France.
Be pleased Sir to excuse the liberty here taken, which would not indeed have been assumed had not the writer from his professional concerns with Mr. Caldwell had the most satisfactory proofs of that personal worth & capacity set forth in the respectable testimonials accompanying his present application.
With sentiments of the highest deference & respect I have the honor to be Sir your very obed: Servt:

Jno: R: Smith

